Title: From John Adams to John Quincy Adams, 19 December 1815
From: Adams, John
To: Adams, John Quincy



Quincy December 19th. 1815

Ah! Monsieur Adams! said my learned Friend The Abby De Mably “Je sent un grand decadence. J’avois l’habitude d’ecrire six, huit a dix heures, mais Maintenant, Je ne puis pas travaillier que deux. Apres cela il faut que Je me jette sur le lit.” The Abby was then but seventy. As I am ten years older I may now say the same thing and with less regret The Death of my most ancient venerable and most beloved Friend Dr Tufts whose funeral We attended on Monday, as it will increase my difficulty in Writing, ought to diminish my reluctance to confess it.
The loss of this prop of my advanced age has deeply affected me. I never knew a better Man. Mr Norton gave a faithful Portrait of him to a crowded and simpathizing Audience. But I must waive this Subject.
Nine Guineas is too great a Price for me to give for a Work of which I shall probably never read twenty pages and will never be opened by any of mine unless you should hereafter Study the History of the Platonician, the Pythagorician and the Sanscrit Trinity.
Your Benevolence is willing to believe, that some honest heretical Sectarians may be Saved. Mine also is content that The Professor at Franaker Should escape punishment if he was honest and Sincere, when he taught his Pupils that the Doctrine of the Trinity was not a matter Point of Faith, but of Demonstration. Have you never observed that Monument of Taste and Solidity, The Gallows before our City? Three Stone Pillars equal in size and length, nicely combined together, by three Iron Barrs, so that no human Eye can discover where the Barrs begin or end; all three possessed of the same capacities and properties: all three adapted to the same purposes; And yet they are not three Gallowses, but One Gallows. If you hang a Criminal upon either of the perpendicular Pillars or upon the horizontal Pillar, he is hanged upon the Gallows; and yet they are not three Gallowses but One Gallows. They are distinct and yet they are one.
“A tali dogmatizandi furore libera nos, Domine.”!
This however is better is better than the Athanasian Creed, because it does not curse and damn, so impiously and blasphemously, as that execrable Formula.
The Fathers of the three first Centuries were as tolerant and as Charitable as you are. Justin Martyr was as Catholick at least as I am. After having said, that the Philosophers, who had preserved good Morals, had been saved before Jesus Christ, and although Atheists, ought to be regarded as Christians: he adds, that those who live after the coming of Christ, are equally Christians, and ought to have no fears or Apprehensions concerning their future State. If you doubt my interpretation here are the Words of this Saint and Martyr of the first Century.
Καὶ οἱ μετὰ λόγου βιώσαντες Χριστιανοι εἰσὶ, καν ἄθεοι ἐνομίσθησαν. Et quicunque, cum ratione vixere, Christiani Sunt, quamvis Athei, et nullius Numinis cultores habiti Sunt. This is the first proposition of St. Justin. The Second is equally clear.
Οἱ δὲ μετὰ λόγου βιώσαντες, καὶ βιοῦντες, Χριστιανοὶ, καὶ ἄφοβοι, καὶ ἀτάραχοι ὑπαρχουσι. At, qui cum ratione vixerunt, atque etiam nunc vivunt, Christiani, et extra metum et perturbationem, omnes sunt. Just. Martyr. Apolog. 2. p. 83.
This Authority and many others ought to have been considered by Calvin before he burned Servetus and by the Romish Athanasians who burn honest Men for eating a Sparerib or a Beef Stake on a Fryday or who express a doubt of the Miraculous Transportation of the Church of the Virgin Mary from Jerusalem to Loretto.
Mr Madison has opened the 14th Congress with a Message, I will not Say Such as I should have written, because I never could write so well, but such as I would have dictated to him if he had called me to his Counsel and asked my advice. I should however have added one Paragraph which he has unfortunately omitted. I would if I could have inserted in Language as nervous as he, or you could produce A Recommendation of and an Institution and Establishment of a Naval Accademy in which young Gentlemen should be taught every Science subservient to Maritime purposes. Every branch of Mathematicks Natural Philosophy Geography Astronomy, Gunnery Fortification and Naval Architecture. And two or three Such Accademies would be more satisfactory to me than One.
Congress will have much to do. As the Inundation of Bank Bills has overflowed all the mountains, I hope that Measures will be taken to make the Waters subside; and that every Bank will be compelled to keep Gold and Silver in its Vaults Sufficient to redeem every Bill upon demand. Untill this is done there can be little Justice in any dealings in this Country.
My dear Son! If I could converse with you tête a tête, I would throw off all restraint. But as We are situated, I can only suggest a few Hints. And even these, perhaps too hardy. I am your faithful Friend / and affectionate 
A.